          Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
          Plaintiff,
v.                                                             Case No. 15-40054-01-DDC


WESLEY LAVERN HARRIS (01),
          Defendant.


                                 MEMORANDUM AND ORDER

          This matter comes before the court on Wesley LaVern Harris’s Motion to Reduce

Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 158). The government filed a Response

(Doc. 161). And Mr. Harris replied. Doc. 162. The court dismisses Mr. Harris’s motion due to

lack of subject matter jurisdiction. In explaining its reasoning, the court revisits its reading of 18

U.S.C. § 3582(c)(1)(A) and the growing body of caselaw governing it. Specifically, the court

explains its conclusions that § 3582(c)(1)(A) is jurisdictional and that the statute’s “lapse of 30

days” language imposes more than a mere waiting period.

     I.      Background

          On August 19, 2015, Mr. Harris entered a guilty plea to one count of carjacking violating

18 U.S.C. § 2119 and one count of interference with commerce by means of robbery, a crime

commonly known as Hobbs Act robbery, violating 18 U.S.C. § 1951(a). Doc. 37; Doc. 38 at 1

(Plea Agreement). In March 2016, this court sentenced him to 86 months’ imprisonment. Doc.

75 at 2. He is serving that sentence at USP Florence-High and is set for release on July 31, 2021.
         Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 2 of 23




See Wesley L. Harris, Register No. 24859-031, https://www.bop.gov/inmateloc/ (last visited

Dec. 3, 2020).

         On August 24, 2020, Mr. Harris filed a motion to modify his sentence under 18 U.S.C.

§ 3582(c)(1)(A)(i) due to the COVID-19 pandemic. Doc. 158 at 1. The court must dismiss Mr.

Harris’s motion because it lacks subject matter jurisdiction.

   II.      Legal Standard

         “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute[.]” United States v. James, 728 F. App’x 818, 822 (10th

Cir. 2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)

(internal quotation marks omitted)). “After entry of final judgment, a district court has

jurisdiction only to the extent permitted by statute or rule.” Id.

         Title 18 U.S.C. § 3582(c) announces a general rule that the “court may not modify a term

of imprisonment once it has been imposed[.]” But the statute also recognizes certain exceptions.

Even after it has imposed a term of imprisonment, the sentencing court may modify that term

“upon motion of the defendant after [1] the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

[2] the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). This statute “also requires that the

inmate present ‘extraordinary and compelling reasons’ justifying the relief.” United States v.

Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

         The court is now convinced that our Circuit views this statute as jurisdictional. “Unless

the basis for resentencing falls within one of the specific categories authorized by section

3582(c), the district court lack[s] jurisdiction to consider [the defendant’s] request.” United



                                                  2
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 3 of 23




States v. Brown, 556 F.3d 1108, 1113 (10th Cir. 2009) (quotations omitted); see also United

States v. Saldana, 807 F. App’x 816, 820 (10th Cir. 2020) (applying Brown to defendant’s

motion under § 3582(c)(1)(A) and holding that the district court lacked jurisdiction to consider

the motion where defendant was “unable to show that he satisfies one of the specific categories

authorized by” § 3582(c) (citation and internal quotation marks omitted)).

       But many sources disagree with the Circuit’s view of § 3582(c). Then-Judge Gorsuch

dissented in United States v. Spaulding to articulate a non-jurisdictional view of § 3582(c). See

802 F.3d 1110, 1130–34 (10th Cir. 2015) (Gorsuch, J., dissenting). Outside the Tenth Circuit,

other Circuits have embraced that position. See, e.g., United States v. Gunn, ___ F.3d ___, No.

20-1959, 2020 WL 6813995, at *1 (7th Cir. 2020) (Easterbrook, J.) (noting, in the context of a §

3582(c)(1)(A) motion, that failure to exhaust administrative remedies “is an affirmative defense,

not a jurisdictional issue” (citations omitted)); United States v. Alam, 960 F.3d 831, 833 (6th Cir.

2020) (holding that defendant’s “failure to satisfy this administrative exhaustion requirement

does not deprive [the court] of subject-matter jurisdiction”). Indeed, in prior Orders, the court

has explained the appeal of these views. See, e.g., United States v. Younger, No. 16-40012-02-

DDC, 2020 WL 3429490, at *3 (D. Kan. June 23, 2020).

       But ultimately, the court concludes that Tenth Circuit precedent precludes their reading

of the statute. See Spaulding, 802 F.3d at 1122 (noting that our Circuit “has already determined,

as a textual matter, that the relevant provisions of § 3582(c) ‘operate[ ] as a clear and mandatory

restriction on a court’s authority’” (quoting United States v. McGaughy, 670 F.3d 1149, 1158

(10th Cir. 2012))); see also Saldana, 807 F. App’x at 819–21. At bottom, the court is persuaded

that our Circuit views the statute as jurisdictional. Its requirements are not waivable. Where a

defendant moving under § 3582(c)(1)(A) fails to show that he satisfies the statute’s requirements,



                                                 3
           Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 4 of 23




the court must dismiss the motion for lack of jurisdiction. See Spaulding, 802 F.3d at 1122;

Saldana, 807 F. App’x at 819–21.

    III.      Discussion

           A. Exhaustion or Lapse Under 18 U.S.C. § 3582(c)(1)(A)

           Mr. Harris asserts that he met the statutory exhaustion requirement before he filed his

motion. Doc. 158 at 3. An inmate seeking compassionate release under § 3582(c)(1)(A) must

first “request that the BOP file a compassionate-release motion on his behalf to initiate his

administrative remedies.” Springer, 820 F. App’x at 791 (citations omitted). The court properly

may consider a defendant’s motion under § 3582(c) filed after “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A).

           The COVID-19 pandemic has induced a flood of motions under § 3582(c), and courts

evaluating the meaning of this statutory language have split. One view concludes that “‘lapse’

refers to the failure of the warden to respond to defendant’s request.” United States v. McIntosh,

No. CR 11-20085-01-KHV, 2020 WL 5747921, at *2 (D. Kan. Sept. 25, 2020), reconsideration

denied, No. CR 11-20085-01-KHV, 2020 WL 6270918 (D. Kan. Oct. 26, 2020) (first collecting

cases; then citing Black’s Law Dictionary 885 (7th ed. 1999) (defining “lapse” as the

“termination of a right or privilege because of a failure to exercise it within some time limit or

because a contingency has occurred or not occurred”)). “In other words, if the warden responds

to a request within 30 days, defendant must fully exhaust available administrative appeals before

filing a motion in district court.” Id. at *2 (citations omitted).

           McIntosh’s reading of the statutory language is careful. And some other district courts

within our Circuit have adopted a similar view. United States v. Llantada, No. CR 14-832 KG,

2020 WL 6822827, at *2 (D.N.M. Nov. 20, 2020) (“[I]f thirty days lapse from receipt of the



                                                    4
           Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 5 of 23




request by the warden of the facility where the petitioner is incarcerated with no action by the

warden, a district court is empowered to consider the petitioner’s Section 3582(c)(1)(A)

motion.”); United States v. Manzanares, No. 12-CR-1563-WJ, 2020 WL 6449102, at *3 (D.N.M.

Nov. 3, 2020) (refusing to construe statute’s 30-day “lapse” as a “waiting period”); United States

v. Cramer, No. 2:18-CR-201-TC, 2020 WL 5531397, at *3 (D. Utah Sept. 15, 2020) (reasoning

that because “more than thirty days have passed without response from the BOP, [defendant] has

satisfied the exhaustion requirement”).

       Moreover, two Circuit Courts recently have endorsed a similar reading of the statute. See

United States v. Gunn, ___ F.3d ___, No. 20-1959, 2020 WL 6813995, at *1 (7th Cir. Nov. 20,

2020) (Easterbrook, J.) (“[I]n 2018 the First Step Act created a judicial power to grant

compassionate release on a prisoner’s own request, provided that the prisoner first allowed the

Bureau to review the request and make a recommendation (or it let 30 days pass in silence).”

(emphasis added)); United States v. Brooker, 976 F.3d 228, 236 (2d Cir. Sept. 25, 2020)

(Calabresi, J.) (“Congress allowed people seeking compassionate release to avoid BOP if BOP

rejects their motions or fails to act on them within a short time period, only 30 days.” (emphasis

added)).

       In contrast, courts on the other side of the split read “the lapse of 30 days” in §

3582(c)(1)(A) merely to require that defendant wait 30 days after requesting relief internally

before bringing the action to court, regardless of whether the warden responds timely. See, e.g.,

United States v. Morris, No. 16-20022-3, 2020 WL 5231319, at *2 (D. Kan. Sept. 2, 2020)

(Robinson, C.J.) (holding that “because more than thirty days have passed since [defendant]

requested compassionate release from the Warden, this Court has jurisdiction to decide his

motion”). And several other Circuit Courts have adopted this view. See United States v. Franco,



                                                 5
           Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 6 of 23




973 F.3d 465, 468 (5th Cir. 2020) (explaining that “the statute permits two different routes a

defendant may take before filing a motion in court” and they include “filing a motion after the

BOP’s denial or filing a motion 30 days after receipt by the warden”); United States v. Harris,

812 F. App’x 106, 107 (3d Cir. 2020) (construing § 3582(c)(1)(A) to allow defendant to file

motion 30 days “after the warden receives his request” even if the warden denied the request

within 30 days); United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (“Prisoners who seek

compassionate release have the option to take their claim to federal court within 30 days, no

matter the appeals available to them.”).

       The Tenth Circuit hasn’t waded into the current of this dispute, at least not yet. Our

Circuit has paraphrased the statute in language that one could read to suggest that “lapse” means

the mere passage of time. See United States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020)

(paraphrasing § 3582(c)(1)(A) such that the statute would authorize a court to modify an

inmate’s sentence if “thirty days have passed since” the warden received the inmate’s

compassionate-release request). But the court concludes that Springer does not compel the court

to adopt that view of the statute for two reasons. First, Springer is unpublished and does not

bind this court. See 10th Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may

be cited for their persuasive value.”). Second, Springer did not directly confront the question at

issue here. The case considered the event that starts the administrative remedy process, and not

what ends or exhausts it. Springer engaged in no explicit analysis of the statute’s use of the term

“lapse.”

       This fissure in the judicial landscape reveals the difficulty of the question. The court

embraced previously the view that exhaustion can be met by the mere passing of 30 days. See,

e.g., United States v. Dobbertin, ___ F. Supp. 3d ___, No. 12-20139-01-DDC, 2020 WL



                                                 6
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 7 of 23




4365542, at *2 (D. Kan. July 30, 2020). Since then, scores of § 3582(c)(1)(A) filings have

afforded the federal courts many opportunities to consider this question. Given recent caselaw

that has developed and clarified the issue, the court concludes that the better reading of §

3582(c)(1)(A)’s text is one that understands the statute to require 30 days to pass in silence,

rather than merely impose a waiting period. In other words, if a warden lets 30 days pass

without responding to an inmate’s request under § 3582(c)(1)(A), the inmate may proceed

directly to file a motion with the court who imposed the prison term.

        In the current case, the distinction makes little difference. Mr. Harris would satisfy either

reading of the statute’s lapse provision. He has attached to his motion several documents

showing that he “submitted a request to the Warden at USP Florence for compassionate release

in accordance with the provisions of 18 U.S.C. § 3582(c)(1)” and that more “than 30 days have

passed since the warden received Mr. Harris’s request” on July 23, 2020. See Doc. 158-2; Doc

158-3. The government notes that the Warden did not respond formally to Mr. Harris’s request

within 30 days and concedes that Mr. Harris has met the statutory requirement of exhaustion or

lapse. See Doc. 161 at 8 & n.6 (“As 30 days have passed since presentation of [Mr. Harris’s]

letter to the Warden without a formal declination, the defendant is authorized to file his motion

for consideration of compassionate release with the Court.”).

        Satisfied that Mr. Harris’s motion shows that he has met § 3582(c)(1)(A)’s requirement

of exhaustion or lapse, the court now turns to the substance of the motion.

        B. Extraordinary and Compelling Reasons

        Mr. Harris seeks to modify his sentence under § 3582(c)(1)(A). Doc. 158 at 1. That

statute authorizes district courts to reduce a term of imprisonment if, “after considering the

factors set forth in section 3553(a) to the extent that they are applicable,” the court finds that (i)



                                                   7
         Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 8 of 23




“extraordinary and compelling reasons warrant such a reduction” and (ii) “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(1)(A). The Sentencing Commission’s applicable policy statement provides that the

court may reduce a term of imprisonment, if, after considering the § 3553(a) factors, (1)

“extraordinary and compelling reasons warrant the reduction,”1 (2) “the defendant is not a danger

to the safety of any other person or the community,” and (3) “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

        Mr. Harris raises “two factors that increase the risk of severe illness and complications

from COVID-19” and asserts that they are sufficiently extraordinary and compelling to satisfy §

3582(c)(1)(A). The first is his asthma. The second is his race, i.e., he is Black. The court now

considers these conditions to determine whether they satisfy the statute.

                1. Whether Mr. Harris’s Asthma During the COVID-19 Pandemic is
                   “Extraordinary and Compelling”

        Mr. Harris asserts that his asthma is an extraordinary and compelling reason under §

3582(c)(1)(A). See Doc. 158 at 5–6. He asserts that his “asthma is a ‘serious’ chronic

condition—a condition ‘from which [he] is not expected to recover’—which, in light of COVID-

19, substantially diminishes his ability to provide self-care in prison[.]” Id. Mr. Harris asserts




1
        Application Note 1 to § 1B1.13 provides that extraordinary and compelling reasons exist “under
any of the [four] circumstances set forth below” in (A) through (D). Id. § 1B1.13 application note 1.
Subdivision (A) of Note 1 provides that the medical condition of a prisoner may qualify him for
compassionate release, if (i) he is suffering from a terminal illness, or (ii) he is suffering from a serious
physical or medical condition that “substantially diminishes” his ability to provide self-care within the
prison and he is not expected to recover. Id. § 1B1.13 application note 1(A). Subdivisions (B) and (C)
apply to age and family circumstances not invoked here. Subdivision (D) supplies a catchall provision: it
applies when as determined by the “Bureau of Prisons, there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination with, the reasons described in
subdivisions (A) through (C).” Id. § 1B1.13 application note 1(D).

                                                     8
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 9 of 23




that he “suffers from asthma” and “has used an inhaler or breathing treatments as necessary to

control the condition.” Id. at 6 (citing Doc. 63 at 17 (PSR § 89)).

       Mr. Harris argues that the apparent relationship between asthma and COVID-19

outcomes supports his motion. See id. at 6–7. He notes that the “CDC states that asthma may

increase risk from COVID-19.” Id. at 6 & n.1 (citing CDC, People with Certain Underlying

Medical Conditions (updated July 30, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/groups-at-higher-risk.html). But the current version of the CDC’s guidance is

more precise. It limits the CDC’s warnings about asthma to “moderate-to-severe” asthma. See

CDC, People with Certain Medical Conditions (updated Dec. 1, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Dec. 3, 2020). The agency guides that “moderate-to-severe asthma

might increase your risk for severe illness from COVID-19.” Id. (emphasis added); see also

CDC, People with Moderate to Severe Asthma (updated Nov. 20, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last visited

Dec. 3, 2020). Recently, the CDC noted the existence of “mixed evidence” about the

relationship between asthma and severe illness from COVID-19. See CDC, Evidence used to

update the list of underlying medical conditions that increase a person’s risk of severe illness

from COVID-19 (updated Nov. 2, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/evidence-table.html (last visited Dec. 3, 2020). “Mixed evidence” means that

there are “multiple studies that reached different conclusions about risk associated with a

condition[.]” Id. Given the CDC’s more recent analysis of multiple studies, the court is inclined

to give greater weight to the CDC’s current guidance than these individual studies and news

articles cited by Mr. Harris. See Doc. 158 at 7.



                                                   9
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 10 of 23




        Here, Mr. Harris does not establish that his asthma condition is moderate or severe.

Indeed, he does not even claim that his asthma is “moderate” or “severe.” See generally Doc.

158; cf. Doc. 162 at 3 (“a history of asthma”). Without such a showing, neither the CDC’s

guidance nor the cases that Mr. Harris cites support a conclusion that his asthma condition is the

sort of medical condition qualifying as “extraordinary and compelling” under § 3582(c)(1)(A).

        Mr. Harris asserts that he has had asthma since birth. Doc. 158-3 at 1–2. He also alleges

that he has used an inhaler. Doc. 158 at 6 (citing Doc. 63 at 17 (PSR § 89)). But he provides no

evidence to support his assertions about the current state of his asthma condition. The

government points out that a “review of the defendant’s Bureau of Prisons medical records

makes absolutely no mention of the defendant suffering from asthma.” Doc. 161 at 15. And as

recently as June 3, 2020, Mr. Harris “denied any issues related to asthma or breathing in

general.” Id. (citing BOP Assessment of Wesley L. Harris (June 3, 2020) (“Inmate denies:

shortness of breath; breathing difficulties; any respiratory issues . . . .”)).

        Defendant cites several cases to support his claim that asthma is an extraordinary and

compelling reason under § 3582(c)(1)(A). See Doc. 158 at 7; Doc. 162 at 3 & n.7. Nearly every

one of Mr. Harris’s cases differs factually from his. Moreover, a survey of asthma cases from

our court weighs against concluding that Mr. Harris’s condition qualifies as “extraordinary and

compelling” under § 3582(c)(1)(A). Below, the court first considers the cases Mr. Harris cites,

and then considers other similar cases from this court and sibling courts within our Circuit.

            a. Asthma Cases Cited by Mr. Harris

        Mr. Harris’s cases do not support the assertion that his asthma condition qualifies as

“extraordinary and compelling” under § 3582(c)(1)(A). In United States v. Hernandez, our court

granted defendant’s unopposed motion for compassionate release because of his asthma



                                                   10
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 11 of 23




condition. Mem. and Order, United States v. Hernandez, No. 19-cr-40011-01-HLT, Doc. 55 at 1

(D. Kan. Aug. 19, 2020) ECF 55 at 1. But, in contrast to its position in this case, the government

in Hernandez agreed that defendant’s health condition qualified under § 3582(c)(1)(A). Id.

Similarly in United States v. Gileno, 455 F. Supp. 3d 1, 2–4 (D. Conn. 2020), the government did

not oppose defendant’s motion for compassionate release due to documented “chronic asthma

and other respiratory issues[,]” including “‘hyperactive airway disease’” and “multiple bouts of

pneumonia as an adult.” And the government took a similar position in United States v.

Echevarria, No. 317CR44MPSMPS, 2020 WL 2113604, at *1–2 (D. Conn. May 4, 2020)

(noting that “the Government stated that it did not oppose a reduction of [defendant’s] sentence

to time served, in light of [defendant’s] asthma—as corroborated by his medical records”). In

short, the current case differs from the unopposed motions in Hernandez, Gileno, and Echevarria

because the parties here dispute whether Mr. Harris’s medical condition qualifies under the

statute. See Doc. 161 at 15.

       The other cases that Mr. Harris cites involved substantially different facts. The

defendants’ conditions were more severe or their access to medicine was more limited. In

United States v. Lee, the court concluded that defendant met “his burden to show that he suffers

from moderate to severe asthma” and noted that “the government does not dispute that moderate

to severe asthma is a recognized risk factor.” United States v. Lee, 445 F. Supp. 3d 272, 274

(N.D. Cal. 2020). The defendant asserted that he previously was hospitalized due to his asthma

condition and “experiences wheezing every day, significant shortness of breath from time to

time, and that he suffers breathing problems, shortness of breath and airway obstruction almost

every night.” Id. at 273. The Lee defendant’s “partner of 25 years . . . submitted a declaration

attesting to his history of moderate to severe asthma, and she states that the entire time she has



                                                 11
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 12 of 23




known him he has used an inhaler and that Lee would often have asthma attacks walking up

stairs or hills.” Id. at 274. Moreover, the Lee court was “very troubled by the fact that defendant

has not had access to his inhaler for the last several weeks.” Id. Here, Mr. Harris asserts no facts

resembling the severity of asthma established in Lee.

       In United States v. Gorai, the court granted defendant’s motion for compassionate release

because of his asthma condition. See No. 218CR220JCMCWH, 2020 WL 1975372, at *3 (D.

Nev. Apr. 24, 2020). But Gorai concluded that “defendant has been unable to self-care in a BOP

facility already overburdened by its COVID-19 response” because “[m]edical staff has

recommended that defendant use his inhaler more than prescribed” and defendant had “not

received breathing treatments to clear his lungs, despite repeated requests.” Id. Similarly,

another court granted a motion under § 3582(c)(1)(A) where defendant “suffered from asthma

since childhood” and had “not received an inhaler from the BOP in approximately two weeks,”

and was “in dire need of his medication.” United States v. Tran, No. CR 08-00197-DOC, 2020

WL 1820520, at *1 (C.D. Cal. Apr. 10, 2020). Here, Mr. Harris asserts that he has used an

inhaler before but makes no allegations about lack of access to one now. See Doc. 158 at 6–7.

       In United States v. Hernandez, 451 F. Supp. 3d 301, 304 (S.D.N.Y. Apr. 2, 2020), the

court granted a motion under § 3582(c) because “COVID-19 presents a heightened risk for

incarcerated defendants like [defendant] with respiratory ailments such as asthma.” The court

rooted its conclusion in CDC data. See id. (citing CDC, People with Moderate to Severe

Asthma, (Mar. 17, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/asthma.html). Despite the CDC’s distinction between those suffering moderate to

severe asthma from those without it, Hernandez did not specify whether the defendant’s asthma

condition is moderate or severe, but concluded that COVID-19 presented a “heightened medical



                                                12
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 13 of 23




risk[.]” Id. at 304–05; see also United States v. Gentille, No. 19 CR. 590 (KPF), 2020 WL

1814158, at *4 (S.D.N.Y. Apr. 9, 2020) (relying on Hernandez and failing similarly to explain

precisely its application of the CDC’s asthma guidance to defendant’s medical condition); United

States v. Smith, 454 F. Supp. 3d 310, 315 (S.D.N.Y. Apr. 13, 2020) (same). The court in United

States v. McCarthy granted compassionate release to an inmate with asthma, but that defendant

suffered from “well-documented and serious” lung-related ailments beyond just asthma,

including chronic obstructive pulmonary disease (COPD). United States v. McCarthy, 453 F.

Supp. 3d 520, 523 (D. Conn. Apr. 8, 2020) (granting motion under § 3582(c)(1)(A)). Unlike

asthma, COPD is on the CDC’s list of conditions that puts adults at increased risk of severe

illness from the virus that causes COVID-19. See CDC, People with Certain Medical Conditions

(updated Dec. 1, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Dec. 3, 2020).

       In sum, the court’s review of defendant’s list of asthma cases reveals that courts granting

compassionate release on the basis of asthma conditions have done so on facts not presented

here. These cases thus provide little support for Mr. Harris’s request.

           b. Asthma Cases from the District of Kansas

       In United States v. Gilchrist, our court held that defendant’s asthma and risk of

contracting COVID-19 in prison satisfied defendant’s burden to show “exceptional and

compelling reasons for a reduced sentence.” See United States v. Gilchrist, No. CR 12-20066-

40-KHV, 2020 WL 5408138, at *4–5 (D. Kan. Sept. 9, 2020). Gilchrist concluded that

defendant “has a documented history of asthma” where his medical care provider noted that

“defendant has used a nebulizer machine and an albuterol inhaler for decades[,] . . . has had

multiple emergency room visits for asthma exacerbations and has been prescribed steroids to



                                                13
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 14 of 23




avoid hospitalization.” Id. at 5. The court also noted that “defendant has submitted a

prescription for an albuterol inhaler from 2014, near the time when BOP first housed him at FCI

Yazoo City, as well as a prescription for an albuterol inhaler from August of 2020” and

“defendant states that he currently uses an albuterol inhaler twice daily.” Id. Here, Mr. Harris

does not provide the court with any medical documentation of his condition. See Doc. 158 at 6

(citing Doc. 63 at 17 (PSR ¶ 89)).

       Though he does not cite it, a case more favorable to Mr. Harris’s arguments about asthma

is United States v. Stewart, No. 98-40097-01-SAC, 2020 WL 4260637, at *5 (D. Kan. July 24,

2020) (granting motion for compassionate release). In Stewart, defendant cited his PSR as proof

of his asthma, but did “not cite nor mention receiving any institutional care and treatment for his

asthma.” Id. And defendant did “not show his asthma to be moderate or severe as to rise to a

particularized risk.” Id. This court nonetheless held that defendant’s “asthma and his

institutional exposure to COVID-19 qualify as extraordinary and compelling reasons” under §

3582(c)(1)(A). Id.

       But, this court’s more recent opinions have held that the defendant’s asthma did not

qualify as an extraordinary and compelling reason under § 3582(c)(1)(A). See, e.g., United

States v. Williams, No. 14-40094-03-DDC, 2020 WL 6059738, at *4 (D. Kan. Oct. 14, 2020)

(“Even if the court assumes that before [defendant] entered prison in 2014, a health care

professional diagnosed him with asthma and a heart murmur, he has not shown that he presently

has or is receiving treatment for such conditions.”); United States, v. Lee, No. CR 10-20128-01-

KHV, 2020 WL 5993505, at *6 (D. Kan. Oct. 9, 2020) (holding that asthmatic defendant’s

medical conditions “do not constitute extraordinary and compelling reasons for his release”);

United States v. Stinson, No. CR 11-20117-01-KHV, 2020 WL 5629090, at *5 (D. Kan. Sept. 21,



                                                14
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 15 of 23




2020) (holding that asthmatic “defendant’s medical condition, the conditions at [his BOP

facility] and the ongoing COVID-19 pandemic are not ‘extraordinary and compelling’ reasons

that warrant his release under Section 3582(c)(1)(A)”).

       Other courts in our circuit have similarly denied motions for compassionate release due

to alleged asthma where the defendant did not show the condition was moderate or severe. See

e.g., United States v. Hemmelgarn, No. 1:18-CR-00069-3, 2020 WL 5645316, at *1–2 (D. Utah

Sept. 22, 2020) (denying defendant’s motion to reconsider court’s denial of prior motion for

compassionate release and concluding that “no extraordinary or compelling reason exists” where

defendant asserts “mild asthma”); United States v. Wadley, No. 2:18-CR-00408-DAK, 2020 WL

3270880, at *2 (D. Utah June 17, 2020) (concluding that defendant “failed to establish[ ]

extraordinary and compelling reasons to warrant the relief he seeks in this case” where “although

Defendant suffers from asthma his medical records do not indicate that his asthma is moderate or

severe, which is the standard articulated by the Center for Disease Control and Prevention as

placing individuals at higher risk of complications from COVID-19.”); see also United States v.

Edington, No. 19-CR-00174-REB-1, 2020 WL 2744140, at *3 (D. Colo. May 27, 2020) (denying

motion under § 3582(c)(1)(A) where defendant’s “claim that she suffers from asthma is wholly

unsubstantiated”).

       Mr. Harris’s circumstances hardly resemble Gilchrist. Medical records show that on June

3, 2020, Mr. Harris reported no breathing problems. See Doc. 161 at 15 (citing BOP Assessment

of Wesley L. Harris (June 3, 2020) (“Inmate denies: shortness of breath; breathing difficulties;

any respiratory issues . . . .”)). The scant information about Mr. Harris’s asthma limits the

court’s ability to assess the current state of his condition and determine whether his asthma falls

within the CDC’s “moderate-to-severe” category that might increase the risk for severe illness



                                                 15
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 16 of 23




from COVID-19. The court concludes that Mr. Harris has not shown that his asthma condition

falls within the statutory bounds for compassionate release.

                  2. Whether Mr. Harris Being Black During the COVID-19 Pandemic is an
                     “Extraordinary and Compelling Reason” that Justifies a Sentence
                     Modification Under § 3582(c)(1)(A)(i)

       Mr. Harris also asserts that being a Black person “places him at greater risk of severe

illness and complications from COVID-19.” Doc. 158 at 12. He supports this assessment of his

individual risk through citations to CDC data showing that COVID-19 has affected

disproportionately racial and ethnic minority groups. See id. at 8 (citing CDC, COVID-19 Cases,

Hospitalization, and Death by Race/Ethnicity (Aug. 8, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/downloads/covid-data/hospitalizationdeath-by-race-

ethnicity.pdf).

       The CDC notes that “inequities in social determinants of health that put racial and ethnic

minority groups at increased risk of getting sick and dying from COVID-19 include”

discrimination, healthcare access and utilization, occupation, gaps in education, income, wealth,

and housing. CDC, Health Equity Considerations and Racial and Ethnic Minority Groups

(updated July 24, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/health-

equity/race-ethnicity.html (last visited Dec. 3, 2020). “These factors and others are associated

with more COVID-19 cases, hospitalizations, and deaths in areas where racial and ethnic

minority groups live, learn, work, play, and worship. They have also contributed to higher rates

of some medical conditions that increase one’s risk of severe illness from COVID-19.” Id.

(citations omitted).




                                                16
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 17 of 23




       But Mr. Harris has not explained how this COVID-19 patient data and inequities in social

determinants of health show that he faces more risk from COVID-19 because he is a Black

American.

       Our court has reached similar conclusions about the issue whether an inmate’s “status as

a ‘minority male’ renders him particularly susceptible to COVID-19 and increases his risk of

harm in the event that he contracts the virus.” United States v. Lamas, No. 12-20119-02-JWL,

2020 WL 5593839, at *2 (D. Kan. Sept. 18, 2020) (collecting cases). In Lamas, this court held

that defendant’s status as “a minority male does not constitute a risk factor for COVID-19 in the

same way that an underlying medical condition does.” Id. (concluding that defendant “has

simply not shown that he bears an increased risk of serious medical harm” and denying

defendant’s motion under § 3582(c)(1)(A)). Likewise, in United States v. Jackson, our court

rejected a Black-American defendant’s “argument that [his] race, in and of itself, places [him] at

an increased risk of harm.” United States v. Jackson, No. 05-20018-01-JWL, 2020 WL

5231317, at *2 (D. Kan. Sept. 2, 2020) (citations omitted) (holding defendant failed to show that

extraordinary and compelling reasons warrant compassionate release); see also United States v.

Young, No. CR 10-20076-01-KHV, 2020 WL 6384362, at *5 (D. Kan. Oct. 30, 2020) (“While

African-Americans have suffered a disproportionately high rate of hospitalizations and deaths

from COVID-19 compared to the overall population, race itself generally is not considered a risk

factor.”). But see United States v. Triplett, No. 02-40131-JAR, 2020 WL 5802120, at *3–4 &

n.30 (D. Kan. Sept. 29, 2020) (discussing CDC data about COVID-19 infection rates by age and

race and holding that hypertensive “fifty-one-year-old African American male” defendant

recovering from COVID-19 infection “may have some risk factors relating to COVID-19,” but

nonetheless concluding that “extraordinary and compelling reasons do not exist” given



                                                17
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 18 of 23




defendant’s “lack of complications after testing positive and the possibility of developing some

degree of immunity”).

       Mr. Harris criticizes the conclusions of courts who have rejected race as an extraordinary

and compelling reason under § 3582(c)(1)(A). He argues that they are “based on a flawed view

that the studies only show that African-Americans are more likely to have underlying health

issues that make them more susceptible from COVID.” Doc. 158 at 9 (citing United States v.

Green, No. 05-205, 2020 WL 3642860, at *4 (W.D. Pa. July 6, 2020)). The court construes Mr.

Harris’s argument and citation of Green to suggest that Green’s analysis of the relationship

between race and COVID-19 severity is representative of the numerous district court opinions

that have concluded that race does not qualify as an “extraordinary and compelling” reason under

§ 3582(c)(1)(A).

       But Mr. Harris jabs at Green without good reason. His characterization of the case’s

analysis is unfairly incomplete. Green identifies four factors that contribute to COVID-19-

related disparities across race—and three are unrelated to underlying health conditions. Green

reasons that it “is unclear . . . whether race is an independent risk factor or whether the adverse

outcomes are caused by other factors such as living conditions (such as population density),

work conditions (including service in essential industries), lack of access to health care or the

prevalence of other underlying medical conditions.” Green, 2020 WL 3642860, at *4. Mr.

Harris’s motion neglects to mention the other three factors that Green identifies as relevant to the

relationship between race and COVID-19 outcomes. See Doc. 158 at 9.

       To support its analysis, Green cited CDC guidance about the risks that racial and ethnic

minorities face during the COVID-19 pandemic. Green, 2020 WL 3642860, at *4 (citing CDC,

Health Equity Considerations and Racial and Ethnic Minority Groups,



                                                 18
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 19 of 23




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-

minorities.html (last visited June 23, 2020)). This is the same CDC guidance that Mr. Harris

cites to support his own argument. See Doc. 158 at 8. Green’s analysis remains consistent with

the CDC’s recent guidance on this topic. See CDC, COVID-19 Hospitalization and Death by

Race/Ethnicity (updated Nov. 30, 2020), https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/investigations-discovery/hospitalization-death-by-race-ethnicity.html (“Race and ethnicity

are risk markers for other underlying conditions that affect health including socioeconomic

status, access to health care, and exposure to the virus related to occupation[.]”) (last visited Dec.

3, 2020).

        But Mr. Harris claims that Green’s conclusion—that it remains unclear “whether race is

an independent risk factor”—is wrong because that conclusion “is not what the data shows.”

Doc. 158 at 9. He supports his argument by quoting a study that evaluated the association

between race and COVID-19 mortality. See id. (citing Ladan Golestaneh, et al., The association

of race and COVID-19 mortality, E-Clinical Medicine: A publication of the Lancet (July 15,

2020), https://www.thelancet.com/action/showPdf?pii=S2589-5370%2820%2930199-1). Mr.

Harris notes that this study found that “the usual explanations of clinical comorbidities and easily

available socioeconomic factors” fail to explain fully COVID-related racial disparities. Id.

(quoting Golestaneh, The association of race and COVID-19 mortality).

        The court accepts the motion’s invitation to consider this study carefully. And after

parsing its analysis carefully, the court concludes that the study provides little support to Mr.

Harris’s argument here. If fact, the study’s findings—which its authors dub a “paradox”—

undermine Mr. Harris’s argument.2


2
         While litigation about the novel coronavirus has injected a substantial dose of medical literature
into the court’s work, the court acknowledges its limited subject matter expertise in medicine, public

                                                     19
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 20 of 23




        The court identifies four reasons why this study does not render the analysis of cases like

Green as a flawed one.

        First, Green’s characterization of the relationship between race and COVID-19 outcomes

as “unclear” is consistent with the study’s findings. Compare Green, 2020 WL 3642860, at *4

(“It is unclear . . . whether race is an independent risk factor . . . .”), with Golestaneh, The

association of race and COVID-19 mortality at 7 (“We cannot be sure of its biologic

significance[.]”).

        Second, the study “did not find any difference in mortality for Blacks compared to

Whites” in “the hospitalized COVID positive cohort[.]” Id. at 6. The study noted that this

finding “is similar to other reports of hospitalized COVID + cohorts.” Id. (citations omitted).

        Third, the study considered mortality of patients during the COVID-19 pandemic, not

merely mortality of COVID-19 positive patients. See id. at 5–6. The study found “that the

parent population of all ambulatory Black patients engaged in care did suffer disproportionate

higher mortality in the COVID period which [the authors] deductively attributed to the entry of

COVID into our population.” Id. (emphasis added). The study observed that Black persons not

hospitalized with the virus causing COVID-19 had a disproportionately high mortality rate

during the COVID-19 pandemic. See id. at 5. The authors hypothesized that Black patients

included in this study suffered “a larger number of ‘non-biologic’ COVID related deaths.” Id. at

6. These “COVID related deaths” include deaths of people without the coronavirus.

        The study’s race-related findings involve these racially disproportionate “non-biologic”

deaths due to the pandemic’s possible influence on the hospitalized population, the health care

system, and the quality of patient care. See id. at 5–6. This observation differs substantially


health, and epidemiology. Accordingly, the court welcomes future filings that elect to support their
arguments with citations to complex medical research to provide further context for their arguments.

                                                   20
        Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 21 of 23




from a finding that certain patients suffer worse medical outcomes after contracting the virus that

causes COVID-19. See id. at 6 (discussing this “paradox”).

        The court understands Mr. Harris’s motion to rest on his concern about his increased

risks for complications if he were to contract the virus that causes COVID-19. See Doc. 158 at

12 (“Mr. Harris’s race, in addition to his asthma, places him at greater risk of severe illness and

complications from COVID-19.”). His motion does not argue that compassionate release is

justified on the basis of Mr. Harris’s risk of “non-biologic” COVID-related harm that this study

finds correlates partially with race.

        Fourth, to the extent that the study lends any support for racially-linked increased health

risk from becoming sick with the virus that causes COVID-19, the study offers several

explanations for the “failure of comorbidity adjusters to explain the mortality difference”

between Black patients and white patients. Id. at 5–6. These proffered reasons relate to the sorts

of social determinants of health that the CDC explains and Green considered.3 This study thus

does not undermine the validity of Green’s analysis, as Mr. Harris suggests. His motion

emphasizes that “the usual explanations of clinical comorbidities and easily available

socioeconomic factors” do not explain fully the racial disparities observed. Doc. 158 at 9. But


3
         First, the study’s authors suggest that “insensitivity of [their] comorbidity metrics to the true
Black comorbidity burden” may explain the residual mortality difference their study identified.
Golestaneh, The association of race and COVID-19 mortality at 5. They reason that since “the
determination of comorbidity is dependent upon access to the health care delivery system to make
diagnoses and measure relevant laboratory tests[,] . . . [d]ecreased healthcare access from whatever cause
could thereby reduce the detection of comorbidities and weaken [the study’s] comorbidity construct to
fully explain the observed mortality.” Id. Second, the authors propose that the residual mortality gap may
occur because “the meaning of comorbidity in minority populations might be different.” Id. at 6. They
reason that a “comorbid diagnosis in Blacks might be more severe than in Whites because it might be
functionally disproportionately unaddressed. Thus, while comorbidity might present as a billing entity
with an ICD10 diagnosis its failure to be adequately remediated might be more of a persistent biologic
threat to the Black patient than to his/her White counterpart.” Id. One can explain both reasons by
considering inequities in the social determinants of health discussed above—the determinants on which
Green’s analysis relies. See Green, 2020 WL 3642860, at *4.


                                                   21
       Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 22 of 23




the study explicitly identifies other socioeconomic or otherwise non-biological factors that may

explain that gap.

       The court thus concludes that Mr. Harris’s motion fails to show that Green’s analysis on

this issue, or the analysis of our court’s other cases discussed above, rely on a flawed reading of

the data. Nor does the motion show that the fact that Mr. Harris is a Black person during the

COVID-19 pandemic presents an extraordinary and compelling reason under § 3582(c) that

warrants modifying his sentence.

       C. Mr. Harris’s Conduct Since Sentencing

       The court notes that Mr. Harris shares evidence of his “tremendous changes” and his

efforts to “take[ ] advantage of the programs set in place for the willing inmate to use as a

catalyst for change.” Doc. 158-3 at 1. He attaches as exhibits to his motion “certificates of

completion from programs that [he] felt would be beneficial to [his] success” and equip him

“with the tools to become a productive member of society.” See id.; see also Doc. 158-5 at 1–11.

These positive changes are pieces of information that the court might consider when applying the

§ 3553(a) sentencing factors to a proposed sentence modification. See 18 U.S.C. § 3553(a)(1)

(“history and characteristics of the defendant”). But Congress has authorized the courts to

modify a sentence under 18 U.S.C. § 3582(c)(1)(A)(i) only where qualifying “extraordinary and

compelling reasons” exist. Because Mr. Harris’s medical conditions do not meet that standard,

the court lacks subject matter jurisdiction to consider the motion. The court is thus unable to

reach the § 3553(a) analysis that would allow the court to consider, among other things, Mr.

Harris’s admirable commitment to education and personal growth while incarcerated. This

restriction doesn’t reduce the intrinsic value of Mr. Harris’s accomplishments. It means,

however, that they cannot provide a reason to grant the relief he seeks.



                                                 22
         Case 5:15-cr-40054-DDC Document 163 Filed 12/04/20 Page 23 of 23




   IV.      Conclusion

         Mr. Harris offers two arguments to justify his compassionate release under § 3582. But

his conditions, taken alone and together, do not qualify as extraordinary and compelling under

the statute. The court thus lacks subject matter jurisdiction and must dismiss the motion.

         IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Wesley LaVern

Harris’s Motion to Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 158) is dismissed

without prejudice for lack of subject matter jurisdiction.

         IT IS SO ORDERED.

         Dated this 4th day of December, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree______
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 23
